Citation Nr: 1711946	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  16-54 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for the period prior to November 1, 2016, and in excess of 70 percent thereafter for depressive and anxiety disorder.   

2. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that confirmed a 30 percent for depressive and anxiety disorder.  A November 2016 rating decision increased the Veteran's rating to 70 percent effective November 1, 2016.  

In February 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In March 2017, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the 70 percent rating.  However, as her claim for an increase was pending on appeal, the Board will consider the entire time period, including the question of whether the 70 percent rating should have been granted from an earlier date.  Although this was explained to her at the hearing, she still filed the NOD.  However, no further action is required on that NOD, since the underlying issue of an increased rating was already on appeal.

While additional evidence has been added to the claims file subsequent to the last statement of the case, in March 2017, the Veteran submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  

Also, during the pendency of her appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's depressive and anxiety disorder has been manifested by symptoms including impaired sleep, illogical thought process, depressed mood, anxiety, some memory loss, social withdrawal and isolation, disturbances in motivation and mood, intermittent suicidal ideations, decreased concentration, hopelessness, irritability, and distrust of others, resulting in occupational and social impairment with deficiencies in most areas.

2. The Veteran's service connected disorders have rendered her unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no greater, for depressive and anxiety disorder prior to November 1, 2016, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2016). 

2. The criteria for a disability rating in excess of 70 percent for depressive and anxiety disorder prior to and since November 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2016).

3. The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran filed her claim using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  However, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased rating, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.  


As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of her psychiatric disorder.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2017 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that her service-connected psychiatric disorders are more severe than the ratings reflect.  Specifically, claiming in a November 2016 statement that she was satisfied with the 70 percent evaluation since November 1, 2016, but believed the medical evidence of record demonstrated her psychiatric disorders warranted a 70 percent rating beginning in August 2015, which the Board notes is the date of her increased rating claim.  During her February 2017 Board hearing the Veteran testified that her psychiatric symptoms had gotten worse in the last two years.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 30 percent disability rating prior to November 1, 2016, and a 70 percent disability rating thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

Under the General Rating Formula for Mental Disorders, all psychiatric disabilities are evaluated together regardless of the diagnoses.  A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VA treatment records beginning in October 2014 indicate the Veteran reported she was not sleeping well, had high anxiety, worried a lot, had low energy, and suffered from confusion.  The report states she had anxiety and depressive symptoms and her thought process seemed illogical.  See Virtual VA, Capri with receipt date of 8/26/15, pg. 369, 10/23/14).    

A January 2015 record reflects the Veteran held a bachelor degree in library science, but had low functioning in daily life.  The Veteran reported her concentration was "a little bit off," and it was "kinda hard to stay focused."  The record notes she appeared anxious and her affect was restricted.  Her thought process was illogical.  See Virtual VA, Capri with receipt date of 8/26/15, pg. 234, 1/21/15).    

The Veteran was afforded a VA psychiatric evaluation in February 2015.  She reported she currently took medication.   The Veteran presented on time, appropriately dressed and groomed, speech was clear and coherent, attitude was cooperative and attentive, and her affect was appropriate.  The examiner found her symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and suicidal ideation.  However, the Veteran was not considered a current imminent or increased risk.  The examiner diagnosed the Veteran with depressive and anxiety disorder and opined that she had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In June 2015, the Veteran reported she liked working on projects and was currently working on a book and writing lyrics.  The report notes that the prior week the Veteran was feeling depressed and contacted a counselor due to suicidal thoughts.  In July 2015 she reported she briefly thought about suicide recently, but then thought of her sons, who she was very close with.  

A November 2015 record notes the Veteran had been homeless for the past three months.  She explained that due to a conflict at work, she was laid off.  Afterwards, she was evicted from her apartment, which also had mold.  She stayed at a shelter until she was dismissed after reporting the shelter to the local authorities for mismanagement of funds.  She also reported conflicts with her previous psychiatrist at the VA, suspecting the psychiatrist had documented incorrect information about her on her chart.  She last saw that psychiatrist in July 2015.  The Veteran reported decreased concentration and energy, feelings of guilt, hopelessness, and occasional suicidal ideation.  Additionally, she endorsed excessive anxiety, irritability, and was easily fatigued.  The report notes that while the Veteran endorsed occasional thoughts of suicide, she did not have any current thoughts, intent, or plan for suicide.  She was diagnosed with major depressive disorder, recurrent, mild.  

In February 2016, the Veteran reported working through a freelancing network where she edited papers and tutored for compensation.  The report notes that "there are pathological personality traits that affect patient's communication with and perception of others which is limiting ability to aid patient."  An April 2016 record reflects the Veteran reported low energy and motivation at times.  She kept busy by making her own perfumes and body products, which she had become interested in for her own hygiene while living in her car.  However, her low energy and motivation prevented her from being as productive as she liked.  The report also notes that the Veteran was very bright and verbal, however, "perceptual issues, distrust and major depression affect her ability to problem solve (i.e., turning down HUDVASH [Department of Housing and Urban Development VA supportive housing program] voucher in Orlando and Tampa in favor of living in car for 9 months").  A subsequent April 2016 VA treatment record notes she presented with low and halting speech.  She had a perception of distrusting others, her mood was slightly anxious, and her affect was tearful.  The report states that, "it is this writer's opinion that her mental illness is at the heart of her homelessness, inability to sustain stable housing, and employment."

The Veteran submitted a May 2016 statement from VA psychologist Dr. A.C.C. that noted she has been treating the Veteran since May 2015.  "The Veteran presents with significant symptoms of depression that are accompanied by somatic and cognitive changes that significantly affect her capacity to fully function.  Her depression is recurrent and in the last 2 year[s] the severity of these symptoms have increase[d] and remained chronically so."  Dr. A.C.C. noted the Veteran suffered from fatigue, loss of energy, diminished interest, period of low motivation, procrastination, helplessness, and passive suicidal ideation that caused functional impairment in which the Veteran would withdraw and become socially isolated and had difficulty with trust.  The Veteran also suffered from diminished ability to focus, concentrate, and problem solve.  "It is clearly evident that even with continued support in specialty mental health, the Veteran's depression has been and will continue to be chronic, severe, and a challenge.  It is my opinion that it would be exceptionally difficult for the Veteran to obtain and sustain employment now and in the future."

The Veteran was afforded another VA psychiatric evaluation in November 2016.  The examiner noted that the Veteran was verbose and disruptive in her refusal to complete psychological testing, "to the point of labeling the request/practice as abusive and began demanding to be told who approved of the testing."  The examiner found the following symptoms actively applied to the Veteran's diagnosed psychiatric disorder: depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  The Veteran presented on time, dressed casually, and with fair hygiene and grooming.  She was alert and oriented to person, place, time, and the nature of the evaluation.  Her mood was dysphoric, affect was irritable and depressed, and attitude was argumentative and she expressed anger in a passive-aggressive manner as she objected to the evaluation process.  Her memory was difficult to assess as it was unclear whether she could recall biographical information.  She reported no problems with instrumental activities of daily living and reported suicidal ideation, but denied intent or plan.  Also, her depression and anxiety symptoms caused her to struggle through the day and she does not like to be around people.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded another VA psychiatric evaluation in January 2017, in which the examiner notes that the Veteran had been living in her car since August 2015, citing that $1,700 was not enough to afford an apartment.  Her symptoms included depressed mood and she presented for the appointment on time, in no apparent distress, clean, and neatly groomed. Her mood was constrained, affect was appropriate, subdued, and at times challenging, but not hostile or inappropriate.  She denied suicidal ideation, and memory was within normal limits.  The examiner diagnosed the Veteran with unspecified depression and unspecified personality disorder, but found it was possible to differentiate what symptoms were attributable to each diagnosis.  Symptoms attributable to her depression included sadness, being withdrawn, hopeless, and helplessness.  The examiner found the Veteran's psychiatric disorders caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Furthermore, the Veteran's ability to sustain concentration to task persistence and pace, her ability to respond appropriately to coworkers, supervisors, or to the general public, and her ability to respond appropriately to changes in the work setting were all considered moderately impaired.  See Virtual VA, C&P exam, January 9, 2017. 

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted for the entire period on appeal.  In this regard, the Board notes that in November 2016, the RO awarded the Veteran a 70 percent disability rating based on the findings in the November 2016 VA examination.  A review of that examination report shows that findings reported and observed were essentially the same as the findings reported and observed since the Veteran's August 2015 claim for increase.  The Veteran has consistently suffered from impaired sleep, illogical thought process, depressed mood, anxiety, mild memory loss, withdrawal, disturbances in motivation and mood, suicidal ideations, decreased concentration, hopelessness, irritability, distrust of others, diminished interest, social isolation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Indeed, the April 2016 VA treatment record notes that the Veteran was very bright and verbal; however, she had a perception of distrusting others and such "perceptual issues, distrust and major depression affect her ability to problem solve."  Also, a subsequent April 2016 VA treatment record reflects, "it is this writer's opinion that her mental illness is at the heart of her homelessness, inability to sustain stable housing, and employment."  Furthermore, Dr. A.C.C. commented in a May 2016 statement that the Veteran had significant symptoms of depression that were accompanied by somatic and cognitive changes that significantly affected her capacity to fully function.  

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating under Diagnostic Code 9434.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's psychiatric disorder for the period on appeal.  Most of her documented symptoms (e.g., sleep impairments, irritability, social isolation, and suicidal ideations) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to severely distort the individual's perception of reality, is not shown by the record for the portion of the appeal period decided herein.  Indeed, the February 2015, November 2016, and January 2017 VA examiners all found the Veteran presented on time and appropriately dressed and groomed.  While the Veteran has consistently reported suicidal ideations, there is no indication in the record of any intent to commit suicide or threats of self-harm.  Furthermore, the Veteran stated in a November 2016 statement that she was satisfied with the 70 percent rating since November 1, 2016.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.  

For these reasons, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's depressive and anxiety symptoms most closely approximate the 70 percent criteria for the entire appeal period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in the assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

III. TDIU

The Veteran claims she is entitled to a TDIU due to her service-connected disabilities.  Specifically, in her October 2016 application for increased compensation based on unemployability, she asserts her depression is one service-connected disability that prevents her from securing or following substantially gainful employment.  She worked as a substitute teacher from 2005 to 2009 and as a librarian in 2009.  Then she was an academic advisor from late 2009 until September 2010.  She completed high school and four years of college.  She had education and training since she last worked, to include Internet Marketing College from September 2015 to January 2016.  She stated that while she was enrolled in VA Vocational Rehabilitation, she did not complete her training partly due to her depression.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran filed her claim for TDIU on October 28, 2016.  Reflecting the herein increase of the Veteran's rating to 70 percent, service connection has been established for depressive and anxiety disorder (70 percent), anorexia nervosa (60 percent), and bilateral pes planus (30 percent prior to October 28, 2016 and 50 percent thereafter).  Therefore, the Veteran's combined evaluations are:
* Beginning January 6, 2015, with the grant of service connection for depressive and anxiety disorder, at 70 percent, with bilateral pes planus at 30 percent: 80 percent;
* Beginning August 4, 2015, with the grant of service connection for anorexia nervosa at 60 percent: 90 percent;
* Beginning October 28, 2016, with the grant of a 50 percent rating for pes planus: 90 percent.
However, the Veteran's service-connected conditions include bilateral pes planus.  When determining the appropriate combined rating, 10 percent is added to account for the bilateral disability.  Even when adding 10 percent to the combined rating of 80 percent, there is no change.  There is also no change when adding 10 percent to the combined 90 percent rating prior to October 28, 2016.  However, once the rating for the bilateral pes planus was increased to 50 percent, combining the bilateral factor results in a 100 percent schedular rating.  

As the combined rating for all time periods on appeal is higher than 70 percent and she has at least one service connected disability rated at 40 percent or higher, the Veteran meets the schedular TDIU criteria for the entire appeal period.

As noted above, the Veteran is also service-connected for bilateral pes planus.  The VA examiner in 2016 concluded this disability would not restrict her ability to engage in mild physical labor, providing there is no prolonged walking, standing, or marching.  However, the Veteran would likely not tolerate moderate to heavy labor, to include long periods of standing and/or walking.  This disability does not restrict her from sedentary work at any level. 

The Veteran's work experience is in positions that are mostly sedentary, although arguably her pes planus would prevent her from working as a librarian or teacher if she had to do prolonged standing or walking.  However, her psychiatric condition includes "perceptual issues, distrust and major depression affect[ing] her ability to problem solve",  and an opinion from her treating psychologist that "it would be exceptionally difficult for the Veteran to obtain and sustain employment now and in the future."  Considering her documented social withdrawal and isolation, disturbances in motivation and mood, decreased concentration, irritability, and distrust of others, it is difficult to conceive how she would adequately function within a school/academic environment as she did in the past.  Therefore, while her pes planus limits her ability to engage in moderate physical activity, her psychiatric disorder affects her ability to be in a work environment with other people and engage in tasks that require focus and concentration.  In light of the combined effects of these conditions, then, the Board concludes she is unable to engage in substantially gainful employment. 


ORDER

Entitlement to a 70 percent rating, but no greater, for service-connected depressive and anxiety disorder prior to November 1, 2016, is granted subject to the laws and regulations governing the payment of veterans' benefits.

Entitlement to a disability rating in excess of 70 percent for service-connected depressive and anxiety disorder is denied for the entire appeal period.

A total disability rating based upon individual unemployability due to service connected disabilities is granted subject to the laws and regulations governing the payment of veterans' benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


